371-f5

                                        ELECTRONIC RECORD


COA#        10-14-00219-CR                                   OFFENSE:   Habeas Corpus


STYLE:      Ex parte Darrick Edward Ross v.                  COUNTY:    Walker


TRIAL COURT:              278th District Court                                               MOTION

TRIAL COURT #:            26383                                FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Jerry A. Sandel                 DATE:

DISPOSITION:        AFFIRMED                                   JUDGE:




DATE:         April 9, 2015
                                                                                                '




JUSTICE:      Scoggins                 PC          S   YES

PUBLISH:                               DNP:      YES


CLK RECORD:         8/28/2014                          SUPPCLKRECORD:
RPT RECORD:         8/26/2014                          SUPPRPTRECORD:

STATE BR:                                              SUPP BR:

APPBR:              12/5/2014 - Anders                 PRO SE BR:




                               IN THE COURT OF CRIMINAL APPEALS                         S7<| •/$•
ELECTRONIC RECORD                                               CCA#


           PRO SE                  Petition                        Disposition:.

FOR DISCRETIONARY REVIEW IN CCA IS:                               DATE:

                                                                  JUDGE:

DATE:      O*                                                      SIGNED:,                   PC:


JUDGE:        fSTtt,ULa&Z                                         PUBLISH:                   DNP:




                    MOTION FOR REHEARING IN                       MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                        ON


JUDGE:                                                            JUDGE: